Exhibit 10.1

DITECH NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Notice of Grant of Award (“Grant Notice”) and this Restricted
Stock Award Agreement (“Agreement”), Ditech Networks, Inc. (the “Company”) has
awarded you (“Participant”) the right to acquire shares of Common Stock from the
Company pursuant to Section 7(a) of the Company’s 2006 Equity Incentive Plan
(the “Plan”) for the number of shares indicated in the Grant Notice
(collectively, the “Award”).  The Award is granted in exchange for past or
future services to be rendered by you to the Company or an Affiliate.  In the
event additional consideration is required by law so that the Common Stock
acquired under this Agreement is deemed fully paid and nonassessable, the Board
shall determine the amount and character of such additional consideration to be
paid.  Defined terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1.                                      ACQUISITION OF SHARES.  By signing the
Grant Notice, you hereby agree to acquire from the Company, and the Company
hereby agrees to issue to you, the aggregate number of shares of Common Stock
specified in your Grant Notice for the consideration set forth in Section 3 and
subject to all of the terms and conditions of the Award and the Plan.  You may
not acquire less than the aggregate number of shares specified in the Grant
Notice.

2.                                      CLOSING.  Your acquisition of the shares
shall be consummated as follows:

(a)                                  You will acquire the shares by delivering
your Grant Notice, executed by you in the manner required by the Company, to the
Corporate Secretary of the Company, or to such other person as the Company may
designate, during regular business hours, on the date that you have executed the
Grant Notice (or at such other time and place as you and the Company may
mutually agree upon in writing) (the “Closing Date”) along with any
consideration, other than your past or future services, required to be delivered
by you by law on the Closing Date and such additional documents as the Company
may then require.

(b)                                  The Company will direct the transfer agent
for the Company to deliver to the Escrow Agent pursuant to the terms of Section
9 below, the certificate or certificates evidencing the shares of Common Stock
being acquired by you.  You acknowledge and agree that any such shares may be
held in book entry form directly registered with the transfer agent or in such
other form as the Company may determine.

3.                                      CONSIDERATION.  Unless otherwise
required by law, the shares of Common Stock to be delivered to you on the
Closing Date shall be deemed paid, in whole or in part in exchange for past and
future services to be rendered to the Company or an Affiliate in the amounts and
to the extent required by law.


--------------------------------------------------------------------------------


4.                                      VESTING.

(a)                                  The shares will vest as provided in the
Vesting Schedule set forth in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service. Note that if a vesting
date falls on a day that is not a business day, such day shall instead fall on
the last preceding business day.  Notwithstanding the foregoing, in the event
that you are subject to the Company’s Stock Trading By Officers and Directors
policy (or any successor policy) and any shares covered by your Award vest on a
day (the “Original Vest Date”) that does not occur during a “window period”
applicable to you as determined by the Company in accordance with such policy,
then such shares shall not vest on such Original Vest Date and shall instead
vest on the earliest to occur of the following: (i) the first day of the next
“window period” applicable to you pursuant to such policy; (ii) your Involuntary
Termination Without Cause (as defined in Section 4(b) below) after the Original
Vest Date; or (iii) the day that is sixty (60) days after the Original Vest
Date.  Shares acquired by you that have vested in accordance with the Vesting
Schedule set forth in the Grant Notice and this Section 4(a) or any other
provision of the Plan are “Vested Shares.”  Shares acquired by you pursuant to
this Agreement that are not Vested Shares are “Unvested Shares.”

(b)                                  For purposes of this Agreement,
“Involuntary Termination Without Cause” shall mean the Company’s termination of
your Continuous Service unless such termination was on account of the occurrence
of any of the following: (i) your commission of any felony or any crime
involving fraud, dishonesty or moral turpitude; (ii) your attempted commission
of, or participation in, a fraud or act of dishonesty against the Company or an
Affiliate; (iii) your intentional, material violation of any material contract
or agreement between you and the Company or an Affiliate or any statutory duty
owed to the Company or an Affiliate; (iv) your unauthorized use or disclosure of
confidential information or trade secrets of the Company or an Affiliate; or
(v) your gross misconduct.  The determination that your Continuous Service was
terminated due to an Involuntary Termination Without Cause shall be made by the
Company in its sole discretion.  Any such determination by the Company for the
purposes of this Agreement shall have no effect upon any determination of the
rights or obligations of you or the Company for any other purpose.

5.                                      RIGHT OF REACQUISITION.  The Company
shall simultaneously with the termination of your Continuous Service
automatically reacquire (the “Reacquisition Right”) for no consideration all of
the Unvested Shares, unless the Company agrees to waive its Reacquisition Right
as to some or all of the Unvested Shares.  Any such waiver shall be exercised by
the Company by written notice to you or your representative (with a copy to the
Escrow Agent, as defined below) within ninety (90) days after the termination of
your Continuous Service, and the Escrow Agent may then release to you the number
of Unvested Shares not being reacquired by the Company.  If the Company does not
waive its reacquisition right as to all of the Unvested Shares, then upon such
termination of your Continuous Service, the Escrow Agent shall transfer to the
Company the number of Unvested Shares the Company is reacquiring.  The
Reacquisition Right shall expire when all of the shares have become Vested
Shares.

2


--------------------------------------------------------------------------------


6.                                      CAPITALIZATION CHANGES.  The number of
shares of Common Stock subject to your Award and referenced in your Grant Notice
may be adjusted from time to time for changes in capitalization pursuant to
Section 11(a) of the Plan.

7.                                      CERTAIN CORPORATE TRANSACTIONS.  In the
event of a Corporate Transaction as defined in the Plan, the Reacquisition Right
may be assigned by the Company to the successor of the Company (or such
successor’s parent corporation), if any, in connection with such transaction. 
To the extent the Reacquisition Right remains in effect following such
transaction, it shall apply to the new capital stock or other property received
in exchange for the Common Stock in consummation of the transaction, but only to
the extent the Common Stock was at the time covered by such right.

8.                                      SECURITIES LAW COMPLIANCE.  You may not
be issued any Common Stock under your Award unless the shares of Common Stock
are either (i) then registered under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act.  Your Award
must also comply with other applicable laws and regulations governing the Award,
and you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

9.                                      ESCROW OF UNVESTED COMMON STOCK.  As
security for your faithful performance of the terms of this Agreement and to
insure the availability for delivery of your Common Stock upon execution of the
Reacquisition Right provided in Section 5, above, you agree to the following
“Joint Escrow” and “Joint Escrow Instructions,” and you and the Company hereby
authorize and direct the Corporate Secretary of the Company or the Corporate
Secretary’s designee (“Escrow Agent”) to hold the documents delivered to Escrow
Agent pursuant to the terms of this Agreement and of your Grant Notice, in
accordance with the following Joint Escrow Instructions:

(a)                                  In the event you cease your Continuous
Service, the Company shall pursuant to the Reacquisition Right, automatically
reacquire for no consideration all Unvested Shares, as of the date of such
termination, unless the Company elects to waive such right as to some or all of
the Unvested Shares.  If the Company (or its assignee) elects to waive the
Reacquisition Right, the Company or its assignee will give you and Escrow Agent
a written notice specifying the number of shares of stock not to be reacquired.
You and the Company hereby irrevocably authorize and direct Escrow Agent to
close the transaction contemplated by such notice as soon as practicable
following the date of termination of service in accordance with the terms of
this Agreement and the notice of waiver, if any.

(b)                                  Vested Shares shall be delivered to you
upon your request given in the manner provided in Section 19 for providing
notice.

(c)                                  At any closing involving the transfer or
delivery of some or all of the property subject to the Grant Notice and this
Agreement, Escrow Agent is directed (i) to date any stock assignments necessary
for the transfer in question, (ii) to fill in the number of shares being
transferred, and (iii) to deliver same, together with the certificate, if any,
evidencing the shares of Common Stock to be transferred, to you or the Company,
as applicable.

3


--------------------------------------------------------------------------------


(d)                                  You irrevocably authorize the Company to
deposit with Escrow Agent the certificates, if any, evidencing shares of Common
Stock to be held by Escrow Agent hereunder and any additions and substitutions
to said shares as specified in this Agreement.  You do hereby irrevocably
constitute and appoint Escrow Agent as your attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all stock certificates
necessary or appropriate to make all securities negotiable and complete any
transaction herein contemplated.

(e)                                  This escrow shall terminate upon the
expiration or application in full of the Reacquisition Right, whichever occurs
first, and the completion of the tasks contemplated by these Joint Escrow
Instructions.

(f)                                    If at the time of termination of this
escrow, Escrow Agent should have in its possession any documents, securities, or
other property belonging to you, Escrow Agent shall deliver all of same to you
and shall be discharged of all further obligations hereunder.

(g)                                 Except as otherwise provided in these Joint
Escrow Instructions, Escrow Agent’s duties hereunder may be altered, amended,
modified, or revoked only by a writing signed by all of the parties hereto.

(h)                                 Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties or their assignees.  Escrow Agent shall
not be personally liable for any act Escrow Agent may do or omit to do hereunder
as Escrow Agent or as attorney-in-fact for you while acting in good faith and
any act done or omitted by Escrow Agent pursuant to the advice of Escrow Agent’s
own attorneys shall be conclusive evidence of such good faith.

(i)                                    Escrow Agent is hereby expressly
authorized to disregard any and all warnings given by any of the parties hereto
or by any other person or corporation, excepting only orders or process of
courts of law, and is hereby expressly authorized to comply with and obey
orders, judgments, or decrees of any court.  In case Escrow Agent obeys or
complies with any such order, judgment, or decree of any court, Escrow Agent
shall not be liable to any of the parties hereto or to any other person, firm,
or corporation by reason of such compliance, notwithstanding any such order,
judgment, or decree being subsequently reversed, modified, annulled, set aside,
vacated, or found to have been entered without jurisdiction.

(j)                                    Escrow Agent shall not be liable in any
respect on account of the identity, authority, or rights of the parties
executing or delivering or purporting to execute or deliver this Agreement or
any documents or papers deposited or called for hereunder.

(k)                                Escrow Agent shall not be liable for the
outlawing of any rights under any statute of limitations with respect to these
Joint Escrow Instructions or any documents deposited with Escrow Agent.

(l)                                    Escrow Agent’s responsibilities as Escrow
Agent hereunder shall terminate if Escrow Agent shall cease to be the Secretary
of the Company or if Escrow Agent

4


--------------------------------------------------------------------------------


shall resign by written notice to each party.  In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company or other person who in the future assumes the position of Secretary for
the Company as successor Escrow Agent and you hereby confirm the appointment of
such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.

(m)                              If Escrow Agent reasonably requires other or
further instruments in connection with these Joint Escrow Instructions or
obligations in respect hereto, the necessary parties hereto shall join in
furnishing such instruments.

(n)                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities, Escrow Agent is authorized and directed to retain
in its possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.

(o)                                  By signing this Agreement below Escrow
Agent becomes a party hereto only for the purpose of said Joint Escrow
Instructions in this Section 9; Escrow Agent does not become a party to any
other rights and obligations of this Agreement apart from those in this Section
9.

(p)                                  Escrow Agent shall be entitled to employ
such legal counsel and other experts as Escrow Agent may deem necessary properly
to advise Escrow Agent in connection with Escrow Agent’s obligations hereunder. 
Escrow Agent may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.  The Company shall be responsible for all fees
generated by such legal counsel in connection with Escrow Agent’s obligations
hereunder.

(q)                                  These Joint Escrow Instructions set forth
in this Section 9 shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  It is understood
and agreed that references to “Escrow Agent” or “Escrow Agent’s” herein refer to
the original Escrow Agent and to any and all successor Escrow Agents.  It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.

10.                               EXECUTION OF DOCUMENTS.  You hereby
acknowledge and agree that the manner selected by the Company by which you
indicate your consent to your Grant Notice is also deemed to be your execution
of your Grant Notice and of this Agreement.  You further agree that such manner
of indicating consent may be relied upon as your signature for establishing your
execution of any documents to be executed in the future in connection with your
Award.

11.                               IRREVOCABLE POWER OF ATTORNEY.  You constitute
and appoint the Company’s Secretary as attorney-in-fact and agent to transfer
said Common Stock on the books of the Company with full power of substitution in
the premises, and to execute with respect to

5


--------------------------------------------------------------------------------


such securities and other property all documents of assignment and/or transfer
and all stock certificates necessary or appropriate to make all securities
negotiable and complete any transaction herein contemplated.  This is a special
power of attorney coupled with an interest (specifically, the Company’s
underlying security interest in retaining the shares of Common Stock in the
event you do not perform the requisite services for the Company), and is
irrevocable and shall survive your death or legal incapacity.  This power of
attorney is limited to the matters specified in this Agreement.

12.                               RIGHTS AS STOCKHOLDER.  Subject to the
provisions of this Agreement, you shall have the right to exercise all rights
and privileges of a stockholder of the Company with respect to the shares
deposited in the Joint Escrow.  You shall be deemed to be the holder of the
shares for purposes of receiving any dividends that may be paid with respect to
such shares and for purposes of exercising any voting rights relating to such
shares, even if some or all of the shares are Unvested Shares.

13.                               TRANSFER RESTRICTIONS.  In addition to any
other limitation on transfer created by applicable securities laws, you shall
not sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow; provided, however, that an
interest in such shares may be transferred pursuant to a qualified domestic
relations order as defined in the Internal Revenue Code of 1986, as amended (the
“Code”) or Title I of the Employee Retirement Income Security Act.  After any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.

14.                               NON-TRANSFERABILITY OF THE AWARD.  Your Award
(except for Vested Shares issued pursuant thereto) is not transferable except by
will or by the laws of descent and distribution.  In the event of the
termination of your Continuous Service prior to the Closing Date, the closing
contemplated in this Agreement shall not occur.

15.                               RESTRICTIVE LEGENDS.  The Common Stock issued
under your Award shall be endorsed with appropriate legends, if any, as
determined by the Company.

16.                               AWARD NOT A SERVICE CONTRACT.  Your Award is
not an employment or service contract, and nothing in your Award shall be deemed
to create in any way whatsoever any obligation on your part to continue in the
service of the Company or any Affiliate, or on the part of the Company or any
Affiliate to continue such service.  In addition, nothing in your Award shall
obligate the Company or any Affiliate, their respective stockholders, boards of
directors, or employees to continue any relationship that you might have as an
Employee or Consultant of the Company or any Affiliate.

17.                               WITHHOLDING OBLIGATIONS.  At the time your
Award is granted, or at any time thereafter as requested by the Company, you
hereby authorize withholding from any amounts

6


--------------------------------------------------------------------------------


payable to you, or otherwise agree to make adequate provision in cash for, any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate, if any, which arise in connection
with your Award.  In the Company’s sole discretion, the Company may elect, and
you hereby authorize the Company, to withhold Vested Shares in such amounts as
the Company determines are necessary to satisfy your obligation pursuant to the
preceding sentence. Unless the tax withholding obligations of the Company and/or
any Affiliate are satisfied, the Company shall have no obligation to deliver to
you any Common Stock.

18.                               TAX CONSEQUENCES.  You agree to review with
your own tax advisors the federal, state, local and foreign tax consequences of
this investment and the transactions contemplated by this Agreement.  You shall
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents.  You understand that you (and not the Company)
shall be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.  You
understand that Section 83 of the Code taxes as ordinary income to you the fair
market value of the shares of Common Stock as of the date any restrictions on
the shares lapse (that is, as of the date on which part or all of the shares
vest).  In this context, “restriction” includes the right of the Company to
reacquire the shares pursuant to its Reacquisition Right.  You understand that
you may elect to be taxed on the fair market value of the shares at the time the
shares are acquired rather than when and as the Company’s Reacquisition Right
expires by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days after the date you acquire the shares
pursuant to your Award.  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN
IF YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR
BEHALF.  You further acknowledge that you are aware that should you file an
election under Section 83(b) of the Code and then subsequently forfeit the
shares, you will not be able to report as a loss the value of any shares
forfeited and will not get a refund of any of the tax paid.

19.                               NOTICES.  Any notice or request required or
permitted hereunder shall be given in writing to each of the other parties
hereto and shall be deemed effectively given on the earlier of (i) the date of
personal delivery, including delivery by express courier, or (ii) the date that
is five (5) days after deposit in the United States mail (whether or not
actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

COMPANY:

Ditech Networks, Inc.

 

Attn: General Counsel

 

825 E. Middlefield Road

 

Mountain View, CA 94043

 

 

PARTICIPANT:

Your address as on file with the Company

 

at the time notice is given

 

 

ESCROW AGENT:

Ditech Networks, Inc.

 

Attn: Corporate Secretary

 

825 E. Middlefield Road

 

Mountain View, CA 94043

 

7


--------------------------------------------------------------------------------


20.                               HEADINGS.  The headings of the Sections in
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

21.                               MISCELLANEOUS.

(a)                                  The rights and obligations of the Company
under your Award shall be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by, the Company’s successors and assigns.

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

(d)                                  This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

(e)                                  All obligations of the Company under the
Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

22.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

23.                               COMPLETE AGREEMENT.  You hereby acknowledge
that as of the date of grant of your Award, the Grant Notice, this Agreement,
and the Plan set forth the entire understanding between you and the Company
regarding the acquisition of Common Stock pursuant to this Award, and supersede
all prior oral and written agreements on this subject with the exception of
stock awards previously granted and delivered to you under the Plan.

24.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
benefits under any employee benefit plan (other than the Plan) sponsored by the
Company or any Affiliate except as such plan otherwise expressly provides.

8


--------------------------------------------------------------------------------


The Company expressly reserves its rights to amend, modify, or terminate any or
all of the employee benefit plans of the Company or any Affiliate.

25.                               CHOICE OF LAW.  The interpretation,
performance and enforcement of this Agreement shall be governed by the law of
the state of California without regard to such state’s conflicts of laws rules.

26.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

27.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act.  In addition, you
acknowledge receipt of the Company’s Insider Trading Policy.

* * * * *

This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.

9


--------------------------------------------------------------------------------


DITECH NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------